Citation Nr: 0603617	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-34 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by edema of the lower extremities.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to September 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to her claim.  See 38 C.F.R. § 3.159.

The record shows that the veteran has a current diagnosis of 
edema.  Specifically, a June 2003 private medical record from 
Dr. K. notes a diagnosis of edema and that special thigh high 
stockings were prescribed as treatment for such disability.

The veteran's service medical records contain numerous 
complaints and findings of lower extremity edema throughout 
her fourteen years of service.  For example, water pills were 
prescribed for edema in October 1979.  An April 1991 
radiology report notes soft tissue swelling overlying the 
lateral malleolus of the veteran's left ankle.  A March 1981 
record notes that she was pregnant and had edema of the right 
foot.  Consequently, her assignments were limited to "no 
running or double time over 1 mile at own pace."  On 
separation examination, physical examination noted edema in 
both lower extremities.  The veteran stated that she was 
treated with water pills in service until 1984. 
The veteran has not been afforded a VA examination to assess 
her problem with lower extremity edema.  Under 38 C.F.R. 
§ 3.159(c)(4), a VA medical examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Here, there are a current medical diagnosis of edema 
and evidence of edema in service, but there is insufficient 
evidence to determine whether the veteran's current edema is 
related to her edema in service.  Consequently, a VA 
examination to obtain a medical opinion is indicated.

It also appears that pertinent medical records remain 
outstanding.  The veteran's August 2002 claim states that she 
received treatment for edema in March 1999 (postservice) at 
Darnall General Hospital, Fort Hood, Texas.  While the RO 
requested medical records from Darnall, their request was for 
service records (from September 1979 to September 1993); 
Darnall responded that they did not have any records for the 
veteran for the requested dates.  Thus, the specific 
treatment records noted by the veteran have not been sought.  
Furthermore, the veteran's VA Form 9 notes that she has been 
receiving treatment for edema from Dr. G. at Thomas Moore 
Clinic in Fort Hood, Texas since 1993.  She also noted that 
Dr. K. at Thomas Moore diagnosed her edema, and that Dr. Y. 
at Darnall diagnosed intermittent edema.  While the file does 
contain single medical records from Dr. Y. and Dr. K, it is 
not clear that these are the only available treatment records 
from these doctors.  Such records might shed additional light 
on the nature and etiology of the veteran's edema.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation she has received for edema 
since service and to provide necessary 
releases for records of such treatment or 
evaluation.  Of particular interest are 
any records from Darnall General Hospital 
in March 1999 and from Dr. Y. of Darnall, 
and Drs. K. and G. from the Thomas Moore 
Clinic.  The RO should obtain complete 
records of all such treatment and 
evaluations from all sources identified 
by the veteran.  

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
specialist to determine the nature and 
likely etiology of her lower extremity 
edema. The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner should 1.) 
Determine, and explain for the record, 
whether the veteran's lower extremity 
edema is a disability entity of itself or 
whether it is a symptom of an underlying 
disorder.  2.) In either event, the 
examiner should provide a medical opinion 
as to whether the edema (or the 
underlying disability of which it is a 
symptom) at least as likely as not was 
first manifested (i.e. began), or became 
worse during (was aggravated by) service.  
The examiner should explain the rationale 
for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

